Title: From John Adams to Thomas Jefferson, 20 August 1821
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Montezillo August 20 1821

There are on the Journals of Congress some early resolutions for establishing a Nursery for the Education of young men in military Science discipline and tactics; but paper money was so scarce that they never could afford to carry them into execution. When the idea was revived I do not remember; but it has been cherished under Jefferson Madison and Monroe and is now brought to a considerable degree of perfection. The late Visits of the Cadets to several States seem to have made the institution popular.
Would not a similar establishment for the education of naval Officers be equally Usefull. The public Opinion of the nation Seems now to be favourable to a Navy as the cheapest and Safest Arm for our national defence. Is not this a favourable moment for proposing a Naval Accademy?
Floyd is gone! You and Jay, and Carrol are all who remain. We shall all be asterised very soon. Sic Transit Gloriola (Is there such a Latin word?) mundi.
John Adams